Citation Nr: 1041298	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder (PTSD) in excess of 30 percent prior to June 20, 
2006, and a rating in excess of 50 percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to January 
1972 and from April 1972 to March 1976.  

This appeal is before the Board of Veterans' Appeals (Board) on 
appeal following rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO's) in Togus, ME; Providence, 
RI; and Hartford, CT.  A July 2005 rating decision granted 
service connection for PTSD and assigned a 30 percent rating 
effective March 2, 2005.  December 2005 and September 2006 rating 
decisions continued the 30 percent rating.  A March 2008 rating 
decision increased the rating assigned to 50 percent disabling, 
effective June 20, 2006.  The multiple rating decisions have 
resulted in "staged" ratings as characterized on the previous 
page.  The claims file has been transferred to the jurisdiction 
of the Hartford VARO during the pendency of the appeal.  

The issue of entitlement to TDIU, raised by the record as 
described below, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 20, 2006, the Veteran's PTSD was manifested by 
minimal negative impact on his ability to obtain and maintain 
physical or sedentary employment, without evidence of such 
symptoms as a flattened affect or suicidal ideation.

2.  Beginning on June 20, 2006, the Veteran's PTSD has been 
manifested by a greater level of social and occupational 
impairment, with evidence of a suicide attempt.





CONCLUSIONS OF LAW

1.  Prior to June 20, 2006, the criteria for entitlement to an 
evaluation in excess of 30 percent for PTSD were not met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.130, Diagnostic Code (Code) 9411 (2010).

2.  From June 20, 2006, the criteria for an initial 70 percent 
disability rating, but not higher, for PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.130, Code 
9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background 

On March 2005 VA examination, it was noted that the claims file 
was reviewed.  The Veteran reported that he couldn't keep a job.  
His last job ended in December 2004 as a health educator.  He 
indicated that he was let go because he didn't meet the 
requirements under the new grant.  On mental status examination, 
he was cooperative and pleasant, and appeared to be reliable in 
his self-report.  He was neatly dressed and groomed.  He was not 
withdrawn or agitated.  There was no evidence of motor 
retardation or motor abnormalities.  He denied any visual, 
auditory, or tactile hallucinations and was oriented times four.  
There was no evidence of an altered level of consciousness.  His 
concentration was unimpaired and abstract thinking was intact.  
He denied any obsessive thinking or compulsive behaviors.  He 
described himself as "always on guard".  His affect was one of 
anxiety.  He denied any suicidal or homicidal ideations.  He 
stated that he had attempted suicide by overdose on a number of 
occasions, but had denied a history of assaultive behavior.  
There was no evidence of impaired capacity to take care of 
himself.  He denied any symptoms of mania or panic attacks.  He 
stated that he was irritable.  The only person that he was close 
to was his wife.  He did not belong to any groups or clubs, and 
did not know any of his neighbors.  His traumatic service 
experiences were persistently reexperienced in the form of daily, 
recurrent, and intrusive distressing recollections and 
distressing dreams twice a month.  He had flashbacks and a 
persistent avoidance of stimuli associated with the trauma.  
There was a markedly diminished interest in significant 
activities.  Persistent symptoms of increased arousal took the 
form of irritability, hypervigilance, and an exaggerated startle 
response.  He was diagnosed with chronic PTSD and personality 
disorder not otherwise specified with antisocial traits.  It was 
noted that there was a lack of employment.  The severity of his 
psychosocial stressors was severe.  He was assigned a Global 
Assessment of Functioning (GAF) score of 57.  The examiner found 
that the Veteran's PTSD had a minimal negative impact on his 
ability to obtain and maintain physical or sedentary employment, 
in point of fact, he was looking for work.  His PTSD caused him 
minimal interference with his social functioning.  

Treatment records from the Providence VA Medical Center (VAMC) 
dated from 2005 to 2008 showed continued treatment for PTSD. In 
November 2006, the Veteran was assigned a GAF score of 45.  In 
August 2007, the Veteran was hospitalized for a suicide attempt.  
In January 2008, he was assigned a GAF score of 48.  

On June 2006 VA examination, it was noted that the claims file 
was reviewed.  The Veteran reported that he was currently married 
and had been married three times.  He reported that he currently 
provided "education on the street about PTSD" through the 
Vocational Rehabilitation Program at the VA Hospital.  He also 
worked part-times at the Blackstone Valley Advocacy Center.  He 
worked 20 hours a week and had been there since December 2005.  
He felt uncomfortable at his current job and was very anxious 
about working.  He had trouble dealing with superiors and 
trusting their decisions.  He watched TV for relaxation.  He was 
unable to identify any other interests or hobbies even with 
prompts from the examiner.  He reported that he had no friends.  
He rarely socialized other than what he was required to do for 
his job.  He had difficulty going out to eat with others and 
occasionally went out with his wife.  He had one friend who 
called frequently, but he never returned the calls.  

On mental status examination, the Veteran was dressed casually 
and his hygiene appeared good.  He was alert and oriented in all 
spheres during the evaluation.  His speech was clear.  He 
described his mood as a little anxious.  His affect was 
congruent.  He denied the presence of any delusions, or visual 
and auditory hallucinations.  There was no evidence of a formal 
thought disorder and his judgment seemed good.  His insights 
appeared to be good.  He denied any suicidal or homicidal 
ideations.  The Veteran's attention and concentration were good.  
He reported the following symptoms of depression:  depressed 
mood, fatigue, sleep disturbance, and some concentration and 
memory problems.  He said he was forgetful and had trouble with 
short-term memory.  

The Veteran's PTSD symptoms included avoidance of people in 
crowds, fireworks, Iraq news reports, intrusive thoughts and 
memories about two to three times per week, as well as nightly 
nightmares.  He was hypervigilant, had an exaggerated startle 
response, sleep disturbance and difficulty concentrating.  He had 
difficulty with being told what to do at work.  He had increasing 
intrusive thoughts.  He was very isolated socially because any 
confrontation made him want to get away.  He was afraid that he 
would become angry and not know what to do next.  He was 
diagnosed with PTSD and depression secondary to PTSD.  He had 
employment problems and a GAF score of 50.  

The examiner noted that the Veteran was occupationally and 
socially impaired with deficiencies in most areas including work, 
family relations, judgment, thinking, and mood due to the 
symptoms outline above, which interfered with routine activities 
and affected his ability to function independently, 
appropriately, and effectively.  He had difficulty adapting to 
stressful circumstances including work or work-like setting and 
difficulty establishing and maintaining effective relationships.  
His PTSD symptoms clearly affected him socially and 
occupationally in that he tended to isolate himself and avoided 
dealing with others for fear of how irritable or angry he may 
become towards them.  He also had difficulty concentrating due to 
intrusive thoughts, and was experiencing increased edginess and 
irritability in the last year.  Overall, some aspects of the 
Veteran's symptoms worsened over the last year and at this 
particular time his ability to maintain even part-time employment 
was questionable.  The Veteran was not sure how long he would be 
able to hang on to his current position given his reaction to 
being told what to do by his superiors at work.  
 
On January 2008 VA examination, it was noted that the claims file 
was reviewed.  The examiner summarized the Veteran's relevant 
past medical history.  Also, August 2007 Providence VAMC 
treatment records revealed that the Veteran was treated for 
suicidal ideation following an overdose of 50 tablets of Vicodin.  
On the current examination, he was casually and appropriately 
dressed with good hygiene.  He nervously bounced his leg 
throughout the examination and was fidgeting.  His rate, volume, 
and articulation of speech were generally within normal limits.  
His affect was anxious and depressed and his mood was the same.  
His affect showed full range and was content appropriate and mood 
congruent.  He was able to maintain eye contact at times during 
the examination. A good report was established.  He reported the 
wrong age.  The Veteran reported that his marriage had been good 
up until his overdose in August.  There had been an increase in 
their arguments, but now they were attending some of his PTSD 
sessions together.  It was noted that the Veteran was upset by 
his prior VA therapist's retirement and that he had a suicide 
attempt in August after he was transferred to a new therapist.  
He last worked in December 2007 for a few weeks at a grocery 
store on a part-time basis.  After he had a disagreement with the 
assistant manager, he quit before he could be fired.  Prior to 
that, he worked at a Domestic Violence Center (for approximately 
10 months), but left because his bosses started questioning him 
regarding his whereabouts.  He came to a mutual agreement with 
them that he would leave the position.  He also left another 
prior job due to problems with his bosses.  He was going to 
school to become a social worker.  He did report that he had been 
seeking out work recently and had been applying for everything he 
could find.  

An assessment of the Veteran's PTSD symptomatology revealed that 
he had intrusive recollections of his traumatic military events 
daily; dreams and nightmares on a regular basis; flashbacks (the 
last one occurred in July 2007); emotional distress; felt 
uptight; and became nervous and anxious when exposed to internal 
and external cues that were reminders of his traumatic military 
events. He endorsed voiding thoughts, feelings, and conversations 
associated with his traumatic military events.   He avoided 
activities, situations, people, and any kind of social 
interactions that were reminders of his traumatic military 
experiences.  He had a loss of interest and decreased 
participation in significant activities; he felt detached and 
emotionally distant from others and was unable to have pleasant 
and loving feelings.  He had a sense of a foreshortened future.  
He endorsed difficulty sleeping and had periods of insomnia.  He 
endorsed irritability daily, difficulty concentrating daily, 
hypervigilance, and an exaggerated startle response.  He did 
report that he inadvertently lashed out and hit people when he 
was startled.  He also endorsed feeling depressed, sad, and 
empty, and having lost interest or pleasure in almost all of his 
usual activities.  The Veteran reported that his suicide attempt 
in 2007 was the third time he attempted suicide.  He endorsed 
insomnia, psychomotor agitation (observed by the examiner), loss 
of energy and fatigue, excessive feelings of blame, slowed 
thinking and difficulty in making decisions sometimes, but denied 
any thoughts of death, or hurting himself or others.  He reported 
that his prior suicide attempts were triggered by images on TV 
that were similar to his Vietnam-related traumas.  He did endorse 
paranoid ideation related to work situations but not at the level 
of a delusional thought process.  

On mental status examination, he was oriented times three.  His 
abstract reasoning was intact and he was generally well oriented.  
His attention was not impaired during the examination, but was 
slightly impaired during mini mental status testing.  The 
Veteran's memory for recent and remote events was adequate 
although it was spotty at times particularly when he was asked to 
identify the onset of his symptoms.  He reported considerable 
problems with short-term memory.  Specifically, he indicated that 
he could not remember if he took his medications, and would 
forget medical appointments and to do things his wife asked him 
to throughout the day.  He would forget things unless they were 
written down.  
 
The Veteran reported that his schoolwork was difficult and that 
he learned to put himself into a specific routine in order to 
remember things.  His thought was lucid and coherent and not 
obsessional or delusional.  There was no evidence of obsessions, 
compulsions, ideas of reference, hallucinations, delusions, 
specific fears, social fears, excessive worry, hypomania, mania, 
panic attacks, or agoraphobia.  There was evidence of PTSD 
symptoms, depressed mood, and anhedonia.  He denied any current 
suicidal or homicidal ideations.  There was no current substance 
abuse.  His insight was adequate and judgment was fair to 
adequate.  He was diagnosed with chronic PTSD and recurrent 
moderate major depressive disorder.  He was assigned a GAF score 
of 49.  The examiner opined that the Veteran's symptoms of PTSD 
had become worse over the last eight months compared to his 
symptoms reported and observed in June 2007.  Specifically, he 
was no longer working; he was admitted as an inpatient in a 
psychiatric ward for a suicide attempt and reported ongoing 
conflicts with his relationship with his wife and children.  The 
symptoms had increased in severity and negatively impacted his 
ability to function in the occupational, social, and 
interpersonal domains of his life.  His GAF score of 49 reflected 
a moderately severe degree of impairment of his occupational, 
social, interpersonal, and familial functioning.    

II.  Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, and recent events), warrants a 30 percent 
disability evaluation.  

A 50 percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain effective 
relationships. 

A 100 percent disability evaluation is warranted for PTSD which 
is productive of total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names of 
close relatives, own occupation, or own name. 

With regard to the Global Assessment of Functioning (GAF) scores 
assigned, the Board notes that the GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness. Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  According to the American 
Psychiatric Association's DSM-IV, GAF scores from 51 to 60 
indicate moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning (e.g., few friends, conflicts 
with peers and co- workers).  GAF scores of 41 to 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable to 
keep a job).  While the Rating Schedule does indicate that the 
rating agency must be familiar with the DSM IV, it does not 
assign disability percentages based solely on GAF Scores.  See 38 
C.F.R. § 4.130 (2010).  Accordingly, a certain GAF score does not 
automatically equate to any particular percentage in the Rating 
Schedule.  Rather, it is but one factor to be considered in 
conjunction with all the other evidence of record.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

III.  Analysis

A.  Prior to June 20, 2006

Taken as a whole, the medical evidence pertinent to this period 
shows that the impairment from the Veteran's PTSD more nearly 
approximated occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks contemplated by a 30 percent rating 
than the reduced reliability and productivity required for a 50 
percent evaluation.  On March 2005 VA examination, concentration 
was unimpaired and abstract thinking was intact.  Although the 
Veteran's affect was one of anxiety, it was not described as 
flattened and he denied any symptoms of mania or panic attacks.  
He reported that the only person he was close with was his wife.  
Considering that he ended his job in 2004 due to requirements 
under a new grant, there was no evidence from this period that he 
could not establish and maintain occupational and social 
relationships due to his PTSD.  Furthermore, on March 2005 VA 
examination, the examiner stated that the Veteran's PTSD had a 
minimal negative impact on his ability to maintain employment and 
caused minimal interference with his social functioning.  

At the time of the examination, the Veteran was assigned a GAF 
score of 57, which was indicative of moderate symptoms and this 
is consistent with the Veteran's assigned rating.  The Board 
notes that the Veteran did not show any speech impairment, 
difficulty in understanding complex commands, impairment in 
judgment or thinking, impairment in immediate or remote memory, 
or disturbances in motivation or mood, or endorse panic attacks.  
Although he avoided stimuli associated with his trauma, had an 
exaggerated startle response, was irritable, had a markedly 
diminished interest in significant activities, did not belong to 
any groups or clubs, and did not know his neighbors, these 
symptoms were contemplated by the GAF score by the examiner who 
gave the March 2005 VA examination.  

Thus, the totality of the symptomatology and level of impairment 
associated with the Veteran's PTSD have been more consistent with 
the criteria for the 30 percent rating.  He had a close 
relationship with his wife, was actively looking for employment, 
and the impact of his PTSD symptoms on his occupational and 
social functioning was described as minimal.

In short, the Board finds that the evidence is indicative of no 
greater impairment than that contemplated by the initial 30 
percent rating assigned for PTSD prior to June 20, 2006.  To that 
extent, the appeal is denied.

B.  From June 20, 2006

Upon review of the medical evidence of record, the Board 
concludes that the Veteran's PTSD more nearly approximates the 
criteria for an initial 70 percent rating.  On June 2006 VA 
examination, the examiner found that the Veteran had difficulty 
adapting to stressful circumstances, including work-like setting 
and difficulty establishing and maintaining effective 
relationships.  Likewise, on January 2008 VA examination, it was 
noted that the Veteran attempted suicide in 2007.  He avoided 
activities, situations, or people that were reminders of his 
traumatic military experiences.  He felt detached and emotionally 
distant, and was unable to have pleasant and loving feelings.  He 
endorsed irritability, hypervigilance, and an exaggerated startle 
response.  He would lash out and hit people when he was startled.  
He also endorsed feeling depressed, sad, and empty, and lost 
interest and pleasure in almost all of his usual activities.  He 
had ongoing conflicts with his wife and children.  As such, the 
Board finds that a substantial number of the criteria for a 70 
percent rating have been met, and the Veteran's evaluation should 
be increased accordingly to 70 percent for the period from June 
20, 2006.

Based on the medical evidence of record, the Board concludes that 
the Veteran's PTSD does not more nearly approximate the criteria 
for a 100 percent rating for this time period.  Although the 
January 2008 VA examiner indicated that the Veteran's symptoms of 
PTSD increased in severity, at no point throughout the appeal 
period did the Veteran demonstrate gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living, disorientation as to time or place, 
or memory loss for names of close relatives, own occupation, or 
own name to warrant a higher rating.  Furthermore, while his PTSD 
symptoms from June 20, 2006 are clearly of such severity as to 
result in severe social and occupational impairment, the Board 
concludes that the greater weight of the evidence is against 
finding that it is so severe as to result in total social and 
occupational impairment. 

With respect to occupational impairment, the Board finds that the 
weight of the evidence establishes that the Veteran's PTSD has 
had an effect on his employment, but has not rendered the Veteran 
totally impaired occupationally, in 2006, he was able to work 
through the VA Vocational Rehabilitation Program and in 2008, he 
was going to school and seeking out employment.  

With respect to his social functioning, the Veteran's PTSD 
symptoms did not result in total impairment.  Although he 
reported ongoing conflicts with his wife and children at the 
January 2008 VA examination, he has remained married throughout 
the entire claims period.  The Board notes that the Veteran has 
consistently reported that he isolated himself from others and 
had a loss of interest and decreased participation in significant 
activities.  In January 2008, the examiner found that the 
Veteran's PTSD symptoms negatively affected his ability to 
function in the occupational, social, and interpersonal domains 
of life.  The examiner also added that a GAF score of 49 
reflected a moderately severe degree of impairment of the 
Veteran's occupational, social, interpersonal, and familial 
functioning.  The record therefore establishes the presence of 
moderately severe, not total, social impairment.

In rendering this decision, the Board has taken into account that 
from June 20, 2006, the Veteran's GAF score ranged from 45 to 50.  
GAF scores of 41 to 50 are indicative of serious symptoms or any 
serious impairment in social or occupational functioning, not 
total impairment.  

In summary, the Board concludes that from June 20, 2006, the 
evidence supports an initial increased rating of 70 percent, but 
not higher.  To this extent, the appeal is granted.  38 C.F.R. 
§ 4.3.

C.  Extraschedular Considerations

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate. Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Here, as discussed above, the rating criteria for the service-
connected PTSD reasonably describe the Veteran's disability level 
and symptomatology for the designated appeal periods.  Thus, as 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations for the above 
designated rating periods are adequate, and no referral for an 
extraschedular evaluation is required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

IV.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2019).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Regardless, June 2007 and May 2008 letters informed 
the Veteran about how a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted. Id.  The appeal was subsequently 
readjudicated in a Supplemental Statement of the Case issued in 
October 2008.  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim. 38 C.F.R. 
§ 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA treatment.  
Additionally, the Veteran was provided proper VA examinations in 
response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.


ORDER

Prior to June 20, 2006, an initial rating in excess of 30 percent 
is denied.

From June 20, 2006, an rating of 70 percent is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



REMAND

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently held that a request for a 
total disability rating due to individual employability resulting 
from service- connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a disability, it 
is part of the claim for benefits for the underlying disability.  
Id at 454.

The record contains both lay and medical evidence that the 
Veteran's service-connected disabilities have significantly 
impaired his employment.  While the Court has determined that a 
claim for TDIU is part of a claim for an increased rating, the RO 
has not explicitly adjudicated the entitlement to TDIU since its 
grant of service connection in a July 2005 rating decision that 
assigned the initial disability rating that became subject of the 
current appeal.  Since then, medical evidence has been associated 
with the claims file of occupational impairment stemming from the 
Veteran's service-connected PTSD.  He would therefore be 
prejudiced if the Board were to decide this claim without prior 
adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced thereby).

Accordingly, the case is REMANDED for the following 
action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the TDIU claim.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  The Veteran should also be 
notified of VA's practices in assigning 
disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Then, the TDIU claim should be 
adjudicated.  If the determination is 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


